 In the Matter Of VALVE BAG'COMPANYandTEXTILE WORKERS UNIONOF AMERICA(CIO)Case No. R-5386.-Decided June44, 1943Mr. Henry R. Bloch,of Toledo, Ohio, for the Company.Mr. W. J.Tullar,of Chicago,Ill., for the C. 1. 0.Messrs. Isadore KohlerandEarl Taylor,of Toledo, Ohio, andMr. S. A.Stephens,of Fort Edward, N. Y., for the A. F. L.Mr. William R. Cameron,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THECASEUpon petition duly filed by Textile Workers Union of America(CIO), herein called the C. 1. 0., alleging that a questionaffecting com-mercehad arisen concerning the representation of employees of ,ValveBag Company, Toledo, Ohio, herein called the Company, the NationalLabor 'RelationsBoard provided for an appropriate hearing upondue noticebefore Louis Plost, Trial- Examiner.Said hearing washeld at Toledo, Ohio, on May 19, 1943.The Company, the, C. I. 0.,and International Brotherhood of Pulp, Sulphite and Paper Mill'Workers (A. F. of L.), Box and Bag Workers Local No. 187, hereincalled the A: F. L., appeared, participated, and were afforded fullopportunity to be heard, to examineand cross-examine witnesses; aridto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.The C. I. O. has filed a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1I.THE BUSINESS OF TIIE COMPANYRegis Paper Company, New York City,isanOhio corporation50 N L. R B., No 75. .481 482D'E.OESaONS OF N'ATI'ONAL LABOR RELATION BOARDengaged in the manufacture of multi-wall paper containers, printingink, and oil paper containers, at its plant in Toledo, Ohio, which isthe only plant with which we are concerned in this proceeding.During the year 1942 the Company used raw material, consisting.of paper, various chemicals, adhesives,, and thread, amounting in valuetomore than $100,000, of which approximately 90 percent was ob-tained from sources outside the State of Ohio.During the year1942 the Company sold finished products amounting in value to morethan $200,000, approximately 60, percent of which was delivered topoints outside the State of Ohio. 'The Company employs 180 em-ployees, at its Toledo,' Ohio, plant.The Company concedes that it isengaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America (CIO) is alabor organizationaffiliatedwith the Congress of Industrial Organizations, admittingtomembership employees of the Company.InternationalBrotherhood, of -Pulp, Sulphite and Paper MillWorkers, Local #187, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.III. THE ALLEGED. QUESTION, CONCERNING REPRESENTATIONOn May 22, 1942, the A. F. L., as collective bargaining represen-tative of the employees, entered into a contract with the Company,the term of which began May, 25,, 1942, and ended May 25, 1943.The employees for a considerable period of time prior to the expirationdate of this contract, had been dissatisfied with their rates of pay,and had made requests of the Company, for an increaseinwages.The Company was not willing to grant the increase asked for, but didpropose,to grant to all the employees an attendance incentive bonusof"5'cerits per hour, conditional upon extension of the above-mentionedcontract for the term of another year.A special meeting of theCompany'soffer,which was attended by approximately 100 em-ployees,a largemajority of whom voted in favor of acceptance.It iscontended by the C. I. O. that the 'contract as thus extendeddoes not constitute, a bar to an election at this time.We find thatthere is no merit in this contention.Several witnesses on behalf ofthe C. I. O. testified that, at the meeting at which the vote herein-above referred to was taken, no announcement was made or discussionhad with respect to the proposed extension of the contract for' an VALVE BAG COMPANY483additional year.The majority of the witnesses who so testified, how-ever, indicated that, because of noise and confusion at the meeting, itwas not possible for them to be certain that such announcement wasnot made. The international representative of the A. F. L., and otherwitnesses, testified that the proposed addendum to the contract, makingcertain minor changes in its terms, establishing the bonus of 5 cents'per hour, and extending' the contract to. May 25, 1944, was read at 'the meeting and that the vote taken was upon motion to accept theaddendum.The addendum was introduced in evidence and, under';date of January 22, 1943, appears to bear the signatures of repre-sentatives of the Company, and of the international representativeand shop committee for the A. F. L. It is admitted that the C. I. 0.,although previously so requested by some of the employees, did notattempt to organize the Company's employees prior to March 15, 1943.We find that the extension of the contract between the Companyand the A. F. L. was the duly authorized act of the collective bargain-ing representative of, the employees.'We therefore hold that thecontract, as extended ' by the addendum thereto, dated January 22,1943, is a bar to an election to ascertain representatives at this time,and find that no question has been raised concerning the representationof employees of the Company.Accordingly; We shall dismiss thepetition.,ORDERUpon thle basis of the above findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Valve Bag Company,Toledo, Ohio, filed by Textile Workers Union of America (CIO), be,and it hereby is, dismissed.